Citation Nr: 0928843	
Decision Date: 08/03/09    Archive Date: 08/07/09

DOCKET NO.  07-30 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for toenail fungus. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fatigue, and if so whether service connection may be granted. 

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach disorder, and if so whether service connection is 
warranted. 

5.  Entitlement to a compensable evaluation for left ear 
hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from December 
1987 to January 1992 and from January 2004 to April 2005.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board notes that in a March 1995 rating decision, the RO 
denied service connection for a fatigue and for a stomach 
disorder on the basis that the claims were not well grounded 
under the law then in effect.  The Veteran requested that the 
claim be readjudicated in a letter dated June 2005.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) observed in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 
2003), pursuant to Section 7 of the Veterans Claims 
Assistance Act of 2000 (VCAA), if a claim that was denied as 
not well grounded and becomes final between July 14, 1999 and 
November 9, 2000, is reconsidered de novo in light of the 
enactment of the VCAA, the claim is readjudicated as if the 
previous denial had not been made.  Id. at 1343-44.  Because 
the denials of service connection were made as not well 
grounded and did not became final between July 14, 1999 and 
November 9, 2000, the provision allowing for readjudication 
of the claim without the need for new and material evidence 
is not applicable in this case.  Pub. L. 106- 475, § 7, Nov. 
9, 2000, 114 Stat. 2099.

In December 2008, the Veteran appeared before the undersigned 
Acting Veterans Law Judge and gave testimony in support of 
his claim.  A complete transcript is of record.  

The issues of entitlement to service connection for PTSD, 
entitlement to service connection from fatigue, entitlement 
to service connection for a stomach disorder and entitlement 
to a compensable evaluation for left ear hearing loss are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In December 2008, before the Board promulgated a 
decision, the Veteran testified at a hearing before the 
undersigned and stated that he wished to withdraw his appeal 
on the issue of entitlement to service connection for toenail 
fungus.  

2.  In March 1995, the RO denied service connection for 
fatigue and for a stomach disorder.  The RO informed the 
Veteran that same month.  He did not timely disagree.  

3.  Evidence received since the March 1995 denial on the 
issues of entitlement to service connection for fatigue and 
for a stomach disorder relates to an unestablished fact 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.  




CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of entitlement to service 
connection for toenail fungus have been met.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).  

2.  The March 1995 RO decision that denied service connection 
for fatigue is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).  

3.  New and material evidence has been received to reopen the 
claim for service connection for fatigue.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  

4.  The March 1995 RO decision that denied service connection 
for a stomach disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2008).  

5.  New and material evidence has been received to reopen the 
claim for service connection for a stomach disorder 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

As to the issues of whether new and material evidence has 
been received to reopen the claims of entitlement to service 
connection for fatigue and for a stomach disorder, there is 
no prejudice to the Veteran in deciding the claims regarding 
whether new and material evidence has been received to reopen 
the claims below at this time.  VA has satisfied its duty to 
notify and assist to the extent necessary to allow for a 
grant of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

Fungus of the Toes

In December 2008, before the Board promulgated a decision, 
the Veteran testified at a hearing before the undersigned and 
stated that he wished to withdraw his appeal on the issue of 
entitlement to service connection for toenail fungus.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 38 
C.F.R. § 20.202 (the Board may dismiss any appeal which fails 
to allege specific error or fact of law in the determination 
being appealed).  A substantive appeal may be withdrawn as to 
any or all issues at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal 
may be made by the appellant or by his or her authorized 
representative, and unless done on the record at a hearing, 
it must be in writing.  38 C.F.R. § 20.204(a).

The December 2008 request to withdraw the Veteran's appeal 
was submitted before the Board promulgated a decision.  38 
C.F.R. § 20.204(a), (b)(3).  It was offered during his 
hearing before the Board.  38 C.F.R. § 20.204(b).  
Consequently, there remain no allegations of error of fact or 
law for appellate consideration in the appeal of that issue.  
38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, 
the Board does not have jurisdiction to review the appeal and 
it is dismissed.

New and Material Evidence

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  

In March 1995, the RO denied service connection for fatigue, 
and for a stomach disorder, and so informed the Veteran in 
that same month.  He did not timely disagree.  The March 1995 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); § 
20.1103 (2008).  

The evidence of record at the time of the March 1995 RO 
determination consisted of the Veteran's service treatment 
records.  The service treatment records showed no complaints, 
findings, or treatment for fatigue or for a stomach disorder.  
The RO denied the claims for service connection in March 1995 
and the notice letter sent that same month told the Veteran 
that the claims were denied since the evidence did not show 
treatment for fatigue or for a stomach disorder.  



Fatigue

Evidence added to the record since the March 1995 decision 
denying service connection for fatigue consists of National 
Guard treatment records dated beginning in 1992 and into 
2005, VA examination reports, VA treatment records dated in 
2005, private treatment records and hearing testimony before 
the Board.  The hearing testimony is new since it was not 
previously of record; however, it is not material to the 
claim as it is cumulative of contentions previously of 
record.  The private records and the VA treatment records do 
not relate to fatigue and thus are not material to the claim.  
The service treatment records include a service entrance 
examination in the Reserves dated in January 1992.  While 
this document was not considered by the RO in March 1995, 
38 C.F.R. § 3.156(c) does not apply since the record does not 
refer to fatigue and is thus not relevant to this issue.  The 
records are not material as to this issue since they do not 
refer to fatigue.  However, the December 2007 VA examination 
report lists fatigue among the diagnoses, and the February 
2008 VA examination report reflects a finding by the examiner 
that the complaint of fatigue may or may not relate to Gulf 
War Syndrome.  The evidence by itself or when considered with 
previous evidence of record, does relate to an unestablished 
fact necessary to substantiate the claim, that is, a current 
diagnosis, and the possibility that the disorder is related 
to service.  It thus raises a reasonable possibility of 
substantiating the claim.  

Accordingly, the Board finds that the evidence received 
subsequent to March 1995 is new and material and serves to 
reopen the Veteran's claim for service connection fatigue.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

A Stomach Disorder

Evidence added to the record since the March 1995 decision 
denying service connection for a stomach disorder consists of 
National Guard treatment records dated beginning in 1992 and 
into 2005, VA examination reports, VA treatment records dated 
in 2005, private treatment records and hearing testimony 
before the Board.  The hearing testimony is new since it was 
not previously of record; however, it is not material to the 
claim as it is cumulative of contentions previously of 
record.  The private records, VA examination reports and the 
VA treatment records do not relate to a stomach disorder thus 
are not material to the claim.  The service treatment records 
include a periodic examination report in the Reserves dated 
in February 2002.  This record reflects a complaint of 
frequent indigestion, and a finding of gastroesophageal 
reflux disease (GERD) symptoms after eating.  This record is 
material as to this issue since it refers to stomach 
problems.  The evidence by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, that is, a current 
diagnosis.  It thus raises a reasonable possibility of 
substantiating the claim.  

Accordingly, the Board finds that the evidence received 
subsequent to March 1995 is new and material and serves to 
reopen the Veteran's claim for service connection a stomach 
disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


ORDER

The issue of entitlement to service connection for fungus of 
the toes is dismissed.  

New and material evidence has been received to reopen the 
claim of entitlement to service connection for fatigue and to 
that extent, the claim is granted.  

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a stop 
disorder and to this extent, the claim is granted.   


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

The Veteran claims service connection for PTSD.  The record 
does not reflect a diagnosis of PTSD or any psychiatric 
disorder.  See, Clemons v. Shinseki, No. 07-0558 (U.S. Vet. 
App. Feb. 19, 2009).  However, the Veteran testified that he 
had a three day psychiatric evaluation by VA and was advised 
to take Prozac.  He stated that this treatment was in 1992 at 
the VA facility in Johnson City, Tennessee.  The record does 
not contain documentation of this treatment.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Because the 
Board has identified possible outstanding VA records 
pertinent to the Veteran's current claim on appeal, VA must 
undertake efforts to acquire such documents as these records 
may be material to his claim.  Therefore, a reasonable effort 
should be made to obtain such records.  See 38 U.S.C.A. § 
5103A(b).  

The Veteran is also seeking an increased evaluation for his 
service-connected left ear hearing loss.  The record reflects 
that he underwent a VA audiology consultation in June 2005.  
While audiometric testing was performed, the audiogram and 
its results have not been associated with the record.  As 
this VA record is pertinent to the claim, it must be obtained 
and associated with the claims file.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

The Veteran contends that he experienced stomach problems at 
the end of his second period of service that has continued 
since that time.  He reports that he has had indigestion with 
belching up fluids after he eats with a burning sensation in 
his throat and chest.  There is notation of GERD symptoms in 
the service record of February 2002 during a periodic 
examination.  The Veteran has not been examined by VA to 
determine the nature and etiology of his gastrointestinal 
complaints.  

The Veteran was examined by VA in December 2007 and fatigue 
was among the diagnoses.  In a February  2008 VA examination, 
the examiner stated that the December 2007 examination was 
not adequate because the examiner failed to clarify if the 
Veteran has chronic fatigue syndrome or some other disability 
associated with the claimed fatigue.  The examiner reported 
that he could not resolve the issue without resorting to 
speculation and he recommended that the Veteran be referred 
to a specialized VA center with expertise in evaluating the 
subjective complaint as it may or may not relate to Gulf War 
Syndrome.  As such, an examination to address this issue is 
warranted.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the VA 
medical facility in Johnson City 
Tennessee for the Veteran dated in 1992 
which he reports document treatment by VA 
for psychiatric complaints.  Thereafter, 
associate any records obtained with the 
claims file.  

2.  Locate and associate with the claims 
file the audiometric testing conducted in 
June 2005 during the VA audiology 
consultation.  

3.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of the fatigue 
reportedly experienced by the Veteran.  
All testing or studies deemed necessary 
should be performed.  The claims file 
should be made available for the 
examiner's review in connection with the 
evaluation, and the examiner should 
specifically state that he or she 
reviewed same in his or her report.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's fatigue is referable to a 
disease or injury that occurred during 
the Veteran's service.  The examiner 
should specifically state whether the 
Veteran's fatigue is due to chronic 
fatigue syndrome.   The rationale for the 
examiner's opinion should be fully 
explained.  If no opinion can be 
rendered, the examiner should explain why 
a response is not possible or feasible.  
The examiner is specifically requested to 
state whether the Veteran's current 
fatigue, is attributable to a medically 
explained (known) illness or injury.

4.  Schedule the Veteran for a VA 
examination by an appropriate clinician 
to determine the nature and etiology of 
his gastrointestinal complaints.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must indicate 
in the examination report that this has 
been accomplished.  All indicated tests 
and studies should be accomplished.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any diagnosed gastrointestinal disorder 
is referable to a disease or injury that 
occurred during the Veteran's service.  A 
complete rationale must be provided.  If 
no opinion can be rendered, the examiner 
should explain why a response is not 
possible or feasible.  The examiner is 
specifically requested to state whether 
all of the Veteran's gastrointestinal 
disorder symptoms are attributable to a 
medically explained (known) illness or 
injury.

5.  Following completion of the above, 
undertake any additional development 
deemed appropriate and readjudicate the 
claims.  If any benefit sought is not 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


